Citation Nr: 9928727	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-30 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1953 
to September 1956, and September 1957 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the veteran's claim for 
paranoid schizophrenia.  The veteran was scheduled for a 
Central Office hearing before a Board Member in July 1999, 
however, he cancelled the hearing and requested that the 
appeal process proceed.


REMAND

The Board obtains jurisdiction over an appeal through the 
timely filing of all relevant appeal documents.  See 
38 U.S.C.A. §§ 7104, 7105.  Appellate review is initiated by 
the filing of a timely Notice of Disagreement (NOD).  
38 U.S.C.A. § 7105(a).  Applicable law provides that a 
claimant or his representative must file a NOD with a 
determination by the RO within one year from the date that 
the agency mails notice of the determination to him.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of the letter for 
purposes of determining whether the appeal is timely.  
38 C.F.R. § 20.302(a).  The code further provides that in 
determining whether a NOD is timely, if it is postmarked 
prior to expiration of the applicable time limit, it will be 
accepted as having been timely filed.  38 C.F.R. § 20.305(a).  
If the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the VA.  Id.  In calculating this 5-day period, 
Saturdays, Sundays and legal holidays will be excluded.  Id.  

The veteran filed a claim for service connection for paranoid 
schizophrenia in December 1995.  The RO denied this claim in 
a rating decision dated May 13, 1996.  The veteran was 
notified of this decision and apprised of his appeal rights 
in a letter dated May 21, 1996.  A Notice of Disagreement 
(NOD) was received at the RO on June 4, 1997.  The postmark 
is not evident from the file, and thus is calculated by 
counting back five days prior to June 4, 1997, excluding 
weekend days and holidays.  The Board determines that the 
postmark date, calculating five days back from June 4 and 
accounting for two weekend days and no holidays, is May 28, 
1997.  (Memorial Day was celebrated on May 26, 1997 and 
therefore does not fall within the applicable five-day 
period.)  As the date of notification of the rating decision 
was May 21, 1996, it appears from the record that the 
veteran's NOD was not timely.

If the veteran's NOD was not timely, the Board has no 
jurisdiction to hear this appeal.  See 38 U.S.C.A. § 
7105(d)(1); 38 C.F.R. §§ 20.101, 20.200; Marsh v. West, 11 
Vet. App. 468, 470 (1998).  Since the Board has raised the 
jurisdiction issue sua sponte, however, the veteran has had 
no opportunity to respond, or to submit argument or evidence 
on the question.  A determination of the timeliness of a NOD 
is itself an appealable issue, as to which a claimant is 
entitled to file an NOD and as to which he must then receive 
a statement of the case.  See 38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 19.34.  Accordingly, the Board may not decide the 
issue at this time, if doing so prior to hearing from the 
veteran would prejudicially deprive him of administrative 
"fair process."  See Marsh, 11 Vet. App. at 471-72; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  Since the Board cannot assume that the veteran 
would not suffer prejudice by the lack of an opportunity to 
be heard with respect to the issue of timeliness of the NOD, 
it must REMAND the claim to the RO for the following action:
 

The RO should notify the veteran of the 
proposed dismissal of his appeal for 
service connection for paranoid 
schizophrenia on the basis that his NOD 
of that issue was untimely.  The veteran 
should be advised of his right to submit 
a NOD as to the issue of timeliness of 
the NOD, and his obligation to do so if 
he believes the issue was wrongly decided 
and wishes to appeal.  If a NOD is filed, 
the appeal should be further developed in 
accordance with applicable VA law and 
regulation.

Thereafter, if an appeal as to the Board's jurisdiction to 
review the veteran's claim for service connection for 
paranoid schizophrenia is perfected, the case should be 
returned to the Board.  The purpose of this REMAND is to 
provide fair process, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
evidence or argument he desires to have considered in 
connection with the issues discussed herein.  No action is 
required of the veteran until he is further notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












